Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 1 of 16                       PageID #: 397




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAI‘I
       LORETTA TAYLOR and                             Case No. 20-cv-00224-DKW-KJM
       ATLANTICA TANUVASA,
                                                      ORDER GRANTING
                                                      DEFENDANTS’ MOTIONS TO
                   Plaintiffs,
                                                      DISMISS

           v.

       UNITED STATES OF AMERICA,
       et al.,
                Defendants.



          Plaintiffs Loretta Taylor and Atlantica Tanuvasa (“Plaintiffs”) bring suit

   against various Federal Bureau of Prisons employees and the United States of

   America (the “Government”) for the sexual harassment and assaults they claim to

   have endured in 2018 while incarcerated at Federal Detention Center–Honolulu.

   Because Plaintiffs’ Bivens claims against Defendants Edward Balacua and

   Hiromichi Kobayashi are foreclosed by Ziglar v. Abbasi, 137 S. Ct. 1843 (2017),

   and Plaintiffs failed to exhaust their administrative remedies before bringing their

   tort claims against the Government, Defendants’ motions to dismiss are

   GRANTED.1



   1
    Upon the filing of this Order, only Plaintiffs’ individual capacity claims against Defendant
   Rivera, the perpetrator of the alleged assaults, will remain. Rivera has thus far appeared pro se
   and is not a party to the pending motions.
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 2 of 16            PageID #: 398




                             RELEVANT BACKGROUND

         In May 2018, Plaintiffs were incarcerated at Federal Detention Center

   (“FDC”)–Honolulu. Dkt. No. 36 at 3–4. At that time, Defendant Kobayashi

   served as warden of the facility, while Defendants Rivera and Balacua were

   correctional officers there. Id. at 4–5.

         On May 15, 2018, while Plaintiffs were in their shared cell, Rivera entered

   and directed Taylor to perform oral sex. Id. Three days later, on May 18, 2018,

   Rivera “used his left hand to grab the back of [Tanuvasa’s] pants[,] slid his right

   hand down [her] pants, and inserted his fingers into her vagina.” Id. at 7. That

   evening, in a storage closet, Rivera forced Taylor to engage in oral and vaginal sex.

   Id. On May 22, 2018 around 7:00 p.m., Rivera entered Plaintiffs’ cell and again

   forced Taylor to engage in oral and vaginal sex. Id. at 8. On May 24, 2018,

   Rivera entered Plaintiffs’ cell in the afternoon, told them “he wanted both” of

   them, and kissed Taylor and Tanuvasa. Id. That night, Rivera entered their cell

   “and proceeded to have oral sex with [Taylor] while Plaintiff Tanuvasa was also in

   the cell.” Id.

         On May 26, 2018, Taylor reported the sexual assaults to FDC Lieutenant

   Martinez with Tanuvasa serving as her witness. Id. at 8. Taylor was taken to

   Kapiolani Medical Center for examination. Id. at 9. Shortly thereafter, Tanuvasa

   reported her own sexual assault at the hands of Rivera to Defendant Balacua. Id.


                                              2
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 3 of 16             PageID #: 399




   Tanuvasa was also then taken to Kapiolani, despite Balacua’s “hostile, dismissive,

   and accusatory” attitude during questioning. Id.

         After reporting Rivera’s assaults, Taylor and Tanuvasa faced retaliation by

   unnamed corrections officers. Their cell, for instance, was “shaken down” daily,

   and Tanuvasa was sent to the special housing unit (SHU) without cause. Id. at 9–

   10. Because FDC Honolulu did not provide Prison Rape Elimination Act

   counseling services, Taylor was transferred to FCI Dublin to receive those

   services, while Tanuvasa has gone without. Id. at 10–11. As a result of Rivera’s

   assaults, Tanuvasa has had to take sleeping medication as well as Prozac to treat

   depression. Id.

         Plaintiffs filed their original complaint on May 14, 2020. Dkt. No. 1.

   After a meet-and-confer in which several Defendants notified Plaintiffs of their

   intention to file a motion to dismiss, the parties agreed to allow Plaintiffs to amend

   the complaint. Dkt. No. 33. Plaintiffs filed their first amended complaint on

   November 13, 2020. Dkt. No. 34. A second meet-and-confer led to the same

   result. Dkt. No. 35. Plaintiffs filed their second amended complaint (“SAC”) on

   November 24, 2020. Dkt. No. 36. On January 22, 2021, the Government,

   Balacua, and Kobayashi each filed separate motions to dismiss, arguing that the

   Court lacks subject matter jurisdiction and/or the SAC fails to state a claim. Dkt.

   Nos. 39, 40, 41. The motions have now been fully briefed. This order follows.


                                             3
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 4 of 16               PageID #: 400




                                  LEGAL STANDARD

  I.     Motion to Dismiss Under Rule 12(b)(1)

         On a motion to dismiss, “[t]he party asserting jurisdiction bears the burden

   of establishing subject matter jurisdiction.” In re Dynamic Random Access

   Memory (DRAM) Antitrust Litig., 546 F.3d 981, 984 (9th Cir. 2008); accord

   Robinson v. United States, 586 F.3d 683, 685 (9th Cir. 2009). How the Court

   resolves the motion depends on whether the defendant raises a “facial or factual”

   jurisdictional attack. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th

   Cir. 2004). A defendant asserts a “facial” challenge when he accepts the

   plaintiff's allegations as true but asserts that they “are insufficient on their face to

   invoke federal jurisdiction.” Id. A defendant raises a “factual” challenge if he

   “contests the truth of the plaintiff’s factual allegations, usually by introducing

   evidence outside the pleadings.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th

   Cir. 2014).

         “When the defendant raises a factual attack, . . . [t]he plaintiff bears the

   burden of proving by a preponderance of the evidence that each of the

   requirements for subject-matter jurisdiction has been met,” and “the district court

   may resolve those factual disputes itself.” Id. at 1121 (citations omitted); see also

   Savage v. Glendale Union High Sch., Dist. No. 205, 343 F.3d 1036, 1039 n.2 (9th

   Cir. 2003); Safe Air for Everyone, 373 F.3d at 1039 (stating that “the district court


                                              4
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 5 of 16                     PageID #: 401




       may review evidence beyond the complaint” in resolving a “factual” challenge

       “without converting the motion to dismiss into a motion for summary judgment”).

   II.      Motion to Dismiss Under Rule 12(b)(6)

            Rule 12(b)(6) authorizes the Court to dismiss a complaint that fails “to state

   a claim upon which relief can be granted.” Fed.R.Civ.P. 12(b)(6). Rule 12(b)(6)

   is read in conjunction with Rule 8(a), which requires “a short and plain statement

   of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2).

   Pursuant to Ashcroft v. Iqbal, “[t]o survive a motion to dismiss, a complaint must

   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

   plausible on its face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 570 (2007)).2 In addition, “the tenet that a court must

   accept as true all of the allegations contained in a complaint is inapplicable to legal

   conclusions.” Id.

            Accordingly, “[t]hreadbare recitals of the elements of a cause of action,

   supported by mere conclusory statements, do not suffice.” Id. (citing Twombly,

   550 U.S. at 555). Rather, “[a] claim has facial plausibility when the plaintiff

   pleads factual content that allows the court to draw the reasonable inference that

   the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.


   2
    The pleading standard Plaintiffs quote, Dkt. No. 43 at 3–4; Dkt. No. 44 at 3–4, is from a case
   decided in 2001, prior to Twombly and Iqbal. Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007);
   Ashcroft v. Iqbal, 556 U.S. 662 (2009). That pleading standard then is no longer good law.

                                                  5
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 6 of 16                     PageID #: 402




   at 556). Factual allegations that only permit the court to infer “the mere

   possibility of misconduct” do not show that the pleader is entitled to relief as

   required by Rule 8(a)(2). Id. at 679.

                                          DISCUSSION

          Plaintiffs seek to hold Balacua and Kobayashi personally liable for Rivera’s

   sexual assaults by claiming each failed to: (1) adequately hire, train, and supervise

   prison correctional officers; and/or (2) appropriately respond to Plaintiffs’ reports

   of Rivera’s conduct. Dkt. No. 36 at 14–19. Plaintiffs seek to hold the

   Government liable under the Federal Tort Claims Act (“FTCA”) for its employees’

   failure to screen, hire, train, and supervise employees, to implement adequate

   policies and procedures to protect Plaintiffs from Rivera’s conduct, and to properly

   investigate Rivera’s assaults once reported by Plaintiffs.3 See id. at 19–22.

          As discussed below, Plaintiffs’ claims against Balacua and Kobayashi are

   not cognizable under Bivens. Further, the Court lacks subject matter jurisdiction

   over Plaintiffs’ tort claims against the Government because Plaintiffs failed to

   exhaust their administrative remedies prior to filing those claims. For these

   reasons, Defendants’ motions to dismiss are GRANTED.




   3
    The Ninth Circuit recognizes negligent hiring or supervision as a cognizable legal theory for
   Federal Tort Claims Act (“FTCA”) liability. Senger v. United States, 103 F.3d 1437, 1440–42
   (9th Cir. 1996).

                                                  6
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 7 of 16                  PageID #: 403




   I.     Bivens Claims Against Individual Defendants (Count I)

          A.     Framework

          In Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

   403 U.S. 388 (1971), the Supreme Court recognized for the first time an implied

   cause of action for damages against federal actors in their individual capacities for

   violating a plaintiff’s civil rights. See Vega v. United States, 881 F.3d 1146, 1152

   (9th Cir. 2018). To state a Bivens claim for damages, a plaintiff must allege facts

   showing that: (1) a right secured by the Constitution or laws of the United States

   was violated; and (2) the alleged deprivation was committed by a federal actor.

   Van Strum v. Lawn, 940 F.2d 406, 409 (9th Cir. 1991).

          The Supreme Court has recognized only three Bivens claims: “a claim

   against FBI agents for handcuffing a man in his own home without a warrant;4 a

   claim against a Congressman for firing his female secretary;5 and a claim against

   prison officials for failure to treat an inmate’s asthma.”6 Ziglar v. Abbasi, 137 S.

   Ct. 1843, 1860 (2017). Beyond these cases, the Supreme Court has “consistently

   refused to extend Bivens liability to any new context or new category of

   defendants.” Corr. Servs. Crop. v. Malesko, 534 U.S. 61, 68 (2001); accord

   Abbasi, 137 S. Ct. at 1857. Indeed, expanding Bivens claims beyond these


   4
     Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).
   5
     Davis v. Passman, 442 U.S. 228 (1979).
   6
     Carlson v. Green, 446 U.S. 14 (1980).

                                                7
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 8 of 16            PageID #: 404




   contexts “is now a disfavored judicial activity.” Abbasi, 137 S. Ct. at 1857 (citing

   Iqbal, 556 U.S. at 675); see also Hernandez v. Mesa, 140 S. Ct. 735, 742–43

   (2020) (“for almost 40 years, we have consistently rebuffed requests to add to the

   claims allowed under Bivens” (citations omitted)).

         The Court applies a two-step test to determine whether a Bivens claim

   should proceed. Abbasi, 137 S. Ct. at 1859–60. First, the Court considers

   whether the claim arises in a new context from previously established Bivens cases.

   Second, if it does, the Court determines whether “special factors counsel[]

   hesitation” in expanding Bivens to that new context. Id. at 1857, 1859–60. The

   Supreme Court instructs that “separation-of-powers principles are or should be

   central to the [special factors] analysis. The question is ‘who should decide’

   whether to provide for a damages remedy, Congress or the courts? The answer

   most often will be Congress.” Id. at 1857 (citation omitted). The Court must

   also consider “whether any alternative, existing process for protecting the

   [plaintiff’s] interest amounts to a convincing reason for the Judicial Branch to

   refrain from providing a new and freestanding remedy in damages.” Wilkie v.

   Robbins, 551 U.S. 537, 550 (2007) (citation omitted).

         B.     This Case Presents a New Bivens Context

         Plaintiffs agree that their Bivens claim arises in a new context and thus

   concede step one. Dkt. No. 43 at 10–12 (acknowledging their claims against


                                             8
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 9 of 16                       PageID #: 405




   Kobayashi arise in a new context); Dkt. No. 44 at 7 (acknowledging same

   regarding claims against Balacua). They likely do so because while this case

   involves some of the same Constitutional rights at issue in prior Bivens cases—i.e.,

   rights secured by the Fourth and Eighth Amendments—it nonetheless presents a

   new context. Bivens itself did not involve the Fourth Amendment rights of an

   inmate7 and, in Carlson, the Eighth Amendment claim arose out of a failure by

   prison officials to provide an inmate with medical treatment. The facts here—

   alleging a prison warden and correctional officer failed to protect inmates from

   sexual harassment and assault by prison staff—are nothing like those in either

   Bivens or Carlson. Thus, this case clearly presents a new context, requiring the

   Court to consider whether any special factors counsel against recognizing

   Plaintiffs’ Bivens claims.

          C.      Special Factors Counsel Against Recognizing a Bivens Claim Here

          Defendants Balacua and Kobayashi argue that the availability of alternative

   remedies and separation-of-powers concerns counsel against recognizing a Bivens

   remedy in this case. Dkt. No. 41-1 at 11–18; Dkt. No. 45 at 9–10. They point to

   three alternative remedies that were available to Plaintiffs: (1) the BOP’s internal



   7
    It is very difficult to parse what Fourth Amendment right Plaintiffs are alleging Defendants
   Kobayashi and Balacua violated. See Dkt. No. 36 at 14–19. The Court notes that inmates have
   no expectation of privacy in their prison cells. Hudson v. Palmer, 468 U.S. 517, 530 (1984).
   Thus, any claim arising out of a “shakedown” of Plaintiffs’ prison cell, see Dkt. No. 9–10, is not
   cognizable, assuming that Kobayashi or Balacua even participated in such conduct.

                                                   9
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 10 of 16             PageID #:
                                    406



 administrative remedy program; (2) the FTCA; and (3) the Prison Litigation

 Reform Act (“PLRA”). Dkt. No. 41–1 at 11–15. As for separation-of-powers

 concerns, Defendants argue that prisoner litigation, and, in particular, tort and

 sexual abuse claims by prisoners, is an area of law in which Congress is frequently

 engaged. Id. at 15–18. The Court agrees that these two factors counsel strongly

 against recognizing Plaintiffs’ Bivens claims.

       Plaintiffs argue that the remedial schemes detailed above were not

 “meaningfully available” to them. Dkt. No. 44 at 8. Why that was the case is

 never explained. Indeed, the facts contradict their assertion. Plaintiffs

 themselves allege that they reported Rivera’s sexual assaults within days of

 occurrence. Dkt. No. 36 at 6–9 (first assault occurred on May 15, 2018 with

 both Taylor and Tanuvasa reporting Rivera by May 27, 2018). Both were

 provided with sexual assault-specific medical care. Id. at 9. They thereafter

 cooperated with the United States Attorney’s Office regarding investigating and

 potentially prosecuting Rivera. Dkt. No. 43 at 8. At that time, they were

 provided counsel. Id. These facts, even read in a light most favorable to the

 Plaintiffs, show that reporting mechanisms were not only available to Plaintiffs,

 but they took advantage of them. Plaintiffs have provided no facts to the

 contrary—i.e., demonstrating how they were precluded from accessing the proper

 authorities.


                                           10
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 11 of 16                            PageID #:
                                    407



        Moreover, recognizing a Bivens remedy in Plaintiffs’ new context would

 undermine Congressionally-created recovery schemes. The Prison Litigation

 Reform Act (“PLRA”) explicitly allows an inmate who has suffered a sexual

 assault to bring a claim. 42 U.S.C. § 1997e(e) (allowing recovery if inmate can

 prove a “sexual act”); see also 18 U.S.C. § 2246(a) (defining “sexual act”). And

 the FTCA is the mechanism Congress has established for creating Governmental

 liability for the negligent conduct of its employees (precisely what is alleged in

 Count II). Thus, Congress has spoken on when and how a victim in Plaintiffs’

 shoes can recover. This Court will not by judicial fiat alter the processes

 Congress designed. See Abbasi, 137 S. Ct. at 1857 (“The question is ‘who should

 decide’ whether to provide for a damages remedy, Congress or the courts? The

 answer most often will be Congress.” (citation omitted)); see also See Schwarz v.

 Meinberg, 761 F. App’x 732, 734–35 (9th Cir. 2019) (rejecting inmate’s Bivens

 claim, in part, because the PLRA and FTCA were available alternative remedies).8

        Because there were alternative remedies available to Plaintiffs and

 separation-of-powers concerns counsel against it, the Court holds that Bivens

 should not be extended into Plaintiffs’ new context. Accordingly, Plaintiffs’




 8
 Further, state tort claims against the intentional tortfeasor are also available to Plaintiffs, see
 Dkt. No. 36 at 22–25 (state tort claims against Rivera), providing yet another recovery
 mechanism for victims of the types of sexual assaults alleged here.

                                                   11
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 12 of 16                          PageID #:
                                    408



 Bivens claims (Count I) are DISMISSED.9 As extension of a Bivens remedy is a

 legal question not susceptible to amendment of the pleadings, the Court finds

 amendment would be futile. Thus, DISMISSAL is WITH PREJUDICE.

 II.    Tort Claims Against the Government (Count II)10

        The FTCA provides that the United States shall be liable, to the same extent

 as a private party, “for injury or loss of property, or personal injury or death caused

 by the negligent or wrongful act or omission of any employee of the Government

 while acting within the scope of his office or employment.” 28 U.S.C.

 §1346(b)(1); see also 28 U.S.C. § 2674 (“The United States shall be liable,

 respecting the provisions of this title relating to tort claims, in the same manner and

 to the same extent as a private individual under like circumstances . . . .”).

        Before bringing an FTCA claim in federal court, a plaintiff must, within two

 years of the claim accruing, present the claim to the appropriate federal agency and

 thereafter have the claim denied by the agency in writing. 28 U.S.C. § 2401(b);

 28 U.S.C. § 2675(a). However, “the failure of an agency to make final disposition



 9
  Because Plaintiffs’ Bivens claims against Balacua and Kobayashi are not cognizable, the Court
 does not reach the question of whether Defendants are also entitled to qualified immunity. See
 Dkt. No. 39-1 at 10–14; Dkt. No. 41-1 at 18–23.
 10
    Plaintiffs clarify that only the tort claim alleged in Count II is brought against the Government.
 Dkt. No. 43 at 10 (“Plaintiffs clarify that as to Counts III through V, those claims are being
 brought solely against Defendant Rivera and not against [the Government].”). The Court takes
 Plaintiffs at their word and, thus, Counts III through V against the Government are DISMISSED
 WITH PREJUDICE. The Court passes no judgment on whether those Counts are properly
 alleged against Defendant Rivera.

                                                  12
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 13 of 16              PageID #:
                                    409



 of a claim within six months after it is filed shall, at the option of the claimant any

 time thereafter, be deemed a final denial of the claim . . . .” Id. “A claim is

 deemed presented for purposes of [Section] 2675(a) when a party files ‘(1) a

 written statement sufficiently describing the injury to enable the agency to begin its

 own investigation, and (2) a sum certain damages claim.’” Blair v. I.R.S., 304

 F.3d 861, 864 (9th Cir. 2002) (quoting Warren v. United States Dep't of Interior

 Bureau of Land Mgmt., 724 F.2d 776, 780 (9th Cir.1984) (en banc)). “The

 FTCA's exhaustion requirement is jurisdictional and may not be waived.” D.L. by

 & through Junio v. Vassilev, 858 F.3d 1242, 1244 (9th Cir. 2017) (citing Jerves v.

 United States, 966 F.2d 517, 519 (9th Cir. 1992)).

       Plaintiffs claim they “have attempted and exhausted their administrative

 remedies.” Dkt. No. 36 at 11. The Government poses a factual attack on this

 allegation, arguing that, despite the fact that the BOP has an established tort claims

 process and Plaintiffs were educated on and had ready access to that process, Dkt.

 Nos. 40-7, 40-8, 40-9, 40-10, Plaintiffs failed to present a tort claim to the BOP.

 Dkt. No. 40-1 at 7–12. In support, the Government offers a declaration by Jandi

 Lum, the Legal Assistant and Administrative Remedy Clerk at FDC Honolulu.

 Dkt. No. 40-2. Ms. Lum avers that “[a]s of January 16, 2021, [FDC Honolulu’s

 tort claim database] reflects no tort claims filed by or on behalf of either plaintiff

 Taylor or plaintiff Tanuvasa. Nor does [that database] reflect BOP rejected any


                                            13
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 14 of 16                PageID #:
                                    410



 attempted tort claims submissions filed by or on behalf of either plaintiff Taylor or

 plaintiff Tanuvasa.” Id. at 10–11.

       Plaintiffs argue that their initial reports of the sexual assaults, subsequent

 written reports, and cooperation with the U.S. Attorney’s Office on Rivera’s

 possible criminal prosecution satisfy the FTCA exhaustion requirements. Dkt.

 No. 43 at 7–8; see also Dkt. No. 43-3 (Plaintiffs’ written reports of the assaults);

 Dkt. No. 43-4 (email exchanges related to Rivera’s possible criminal prosecution).

 In the alternative, they argue exhaustion should be excused. Dkt. No. 43 at 8–10.

 According to Plaintiffs, exhaustion may be excused where: (1) correctional officers

 deny an inmate the necessary forms to file grievances; (2) there are threats of force

 or retaliation if an inmate files a grievance; and (3) other barriers to filing

 grievances are constructed. Id. Plaintiffs imply, without explicitly arguing, that

 these circumstances apply to the present case. Id. The Court addresses each

 argument in turn.

       Plaintiffs’ reports and cooperation with the U.S. Attorney’s Office are

 insufficient to satisfy the FTCA exhaustion requirement. Notwithstanding the fact

 that Plaintiffs did not file a tort claim consistent with BOP regulations—see Dkt.

 Nos. 40-8, 40-10 (prison handbooks provided to inmates explaining a tort claim

 should be filed on “Standard Form 95” or “SF-95”)—none of their

 communications specify a “sum certain damages claim.” See Blair, 304 F.3d at


                                            14
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 15 of 16               PageID #:
                                    411



 864 (9th Cir. 2002); see also Jacobson v. U.S. ex rel. U.S. Postal Serv., 276 F.

 Supp. 2d 1106, 1109–10 (D. Nev. 2003) (explaining that a dollar amount is

 required to meet the sum certain requirement). Indeed, other than requesting a

 new prison counselor, Dkt. No. 43-3 at 6–7, asking for an opportunity to speak

 with a Prison Rape Elimination Act counselor, Dkt. No. 43-3 at 8, and asking for

 updates on Rivera’s possible criminal prosecution, Dkt. No. 43-4 at 5–6, Plaintiffs

 asked for no relief, let alone tort damages. See Dkt. Nos. 43-3, 43-4. Given Ms.

 Lum’s representations that no formal tort claims were submitted, Dkt. No. 40-2 at

 10–11, and a lack of evidence to the contrary, the Court finds Plaintiffs have failed

 to meet the FTCA exhaustion requirement.

       Plaintiffs alternative argument—that exhaustion should be excused—is

 unpersuasive because Plaintiffs did, in fact, report the sexual assaults shortly after

 they occurred. Dkt. Nos. 43-3, 43-4. In other words, Plaintiffs were not

 prevented from filing grievances—quite the contrary. They candidly reported

 their sexual assaults and cooperated in an ongoing investigation related to Rivera’s

 possible criminal prosecution. Dkt. No. 36 at 8–11; Dkt. No. 43-3; Dkt. No. 43-4.

 And even accepting their allegations of retaliation as true, that retaliation occurred

 after Plaintiffs reported the sexual assaults. Dkt. No. 36 at 9–10. In short, the

 facts as alleged and represented do not support a finding that Plaintiffs were

 precluded from filing a tort claim with the BOP arising out of Rivera’s sexual


                                           15
Case 1:20-cv-00224-DKW-KJM Document 49 Filed 03/10/21 Page 16 of 16           PageID #:
                                    412



 assaults; it supports only a finding that they did not do so. Accordingly,

 exhaustion is not excused.

       Because the Court finds Plaintiffs failed to satisfy the FTCA’s exhaustion

 requirement and the circumstances do not warrant excusing that requirement,

 Plaintiffs claims against the Government in Count II of the SAC are DISMISSED.

 As Plaintiffs have already had two opportunities to amend their complaint and

 failed to present evidence of exhaustion in response to their LR7.8 meet-and-

 confer discussions with the Government, or in response to the Government’s

 motion to dismiss, the Court finds further amendment would be futile. Thus,

 DISMISSAL is WITH PREJUDICE.

                                  CONCLUSION

       For the reasons set forth herein, Defendants’ motions to dismiss, Dkt. Nos.

 39, 40, and 41, are GRANTED. All claims against Defendants Balacua,

 Kobayashi, and the United States are DISMISSED WITHOUT LEAVE TO

 AMEND.

       DATED: March 10, 2021 at Honolulu, Hawai’i.


                                                                        -..
                                         De~
                                         United States Disttict Judge




 Loretta Taylor and Atlantica Tanuvasa v. United States of America, et al., Civil
 No. 20-00224-DKW-KJM; ORDER GRANTING DEFENDANTS’ MOTIONS
 TO DISMISS

                                           16
